Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 1 of 10 Page ID #:6863



    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2   IncludingJ>_rofessional Corp9rations
      SASCHA HENRY, Cal. Bar No. 191914
    3 JONATHAN D. MOSS, Cal. Bar No. 252376
      shenry@sheppardmullin.com
    4 jmoss@she~pardmullin.com
      333 South Ho})e Street, 43rd Floor
    5 Los Angeles, CA 90071-1422
      Telephone: 213.620.1780
    6 Facsimile: 213.620.1398
    7 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    8   Including Professional Cof})orations
      ABBY H. MEYER, Cal. Bar No. 294947
    9 amey_er@sheppardmullin.com
      650 Town Center Drive, Fourth Floor
   1O Costa Mesa, CA 92626-1993
      Telephone: 714.513.5100
   11 Facsimile: 714.513.5130
   12 Attorneys for Defendant Younique, LLC
   13
                                    UNITED STATES DISTRICT COURT
   14
                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   15
   16
      MEGAN SCHMITT, DEANA                          Case No. 8:17-cv-01397-NS-JDE
   17 REILLY, CAROL ORLOWSKY, and
      STEPHANIE MILLER BRUN,                        DEFENDANT YOUNIOU¥,, LLC'S
   18 individually and on behalf of                 EX PARTE APPLICATlOr~ TO
      themselves and all others similarly           POSTPONE ENFORCEMENT OF
   19 situated,                                     THE COURT'S ORDER
                                                    GRANTING LEAVE TO
   20                      Plaintiffs,              DISSEMINATE CLASS NOTICE
                                                    (DKT. 191)
   21            V.

   22 YOUNIQUE, LLC
                                                    The Hon. James V. Selna
   23                      Defendant.               Santa Ana, Courtroom 1OC
   24                                               SAC filed:       January 4, 2018
   25
   26
                                    [PUBLIC REDACTED VERSION]
   27
   28

        SMRH:489424852 l                      DEFENDANT'S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 2 of 10 Page ID #:6864



    1                                 EX PARTE APPLICATION
    2           Pursuant to Local Rule 7-19, Defendant Younique, LLC hereby applies ex
    3 parte for an order to postpone enforcement of the Court’s February 5, 2019 Order
    4 granting Plaintiffs leave to disseminate class notice (Dkt. 191). Younique makes
    5 this motion on the ground that its Motion to Exclude Donald May, Ph.D., which has
    6 been fully briefed, (Dkts. 146, 154-2, 166) should first be heard and ruled upon.
    7 Younique moved to exclude May’s Rule 26 report on the grounds that it was served
    8 four-months late on December 12, 2018, that Plaintiffs have unwaveringly refused
    9 to produce the facts and data supporting the regression models that May prepared,
   10 and that the Rule 26 report’s                          (called an R square) indicated the
   11 models were unreliable. (Dkts. 146 and 166.)
   12           If the Court were to grant Younique’s motion to exclude May, the issue of
   13 whether and how to disseminate notice of class certification would be rendered
   14 moot. In addition, Younique has filed a petition for permission to appeal the Court’s
   15 order certifying the class, and the Court of Appeals has not yet ruled.
   16           It is appropriate to delay the giving of class notice until the class certification
   17 issues are resolved. Tschudy v. J.C. Penney, Inc., 2015 WL 5098446, *6 (S.D. Cal.
   18 Aug. 28, 2015) (denying motion for leave to give class notice because class issues
   19 were not yet settled) (citing 7AA Wright et al., Federal Practice and Procedure §
   20 1788 (3d ed.) and Rubenstein, Newberg on Class Actions § 8:11 (5th ed.)).
   21           Younique’s counsel has made reasonable, good faith efforts to advise
   22 Plaintiffs’ counsel of the date and substance of this ex parte application. (Henry
   23 Decl., ¶ 7.) After orally communicating with Plaintiffs’ counsel, Plaintiffs’ counsel
   24 advised that they plan to oppose the instant application. (Id.) The name, address,
   25 telephone number and e-mail address of Plaintiffs’ counsel is:
   26           Adam Gonnelli
                The Sultzer Law Group P.C.
   27
                280 Highway 35, Suite 304
   28           Red Bank, NJ 07701

                                                     -1-
        SMRH:489424852 1                        DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 3 of 10 Page ID #:6865



    1           Phone: (845) 483-7100
                Gonnellia@thesultzerlawgroup.com
    2
    3           Bonner Walsh
                Walsh, PLLC
    4
                1561 Long Haul Road
    5           Grangeville, ID 83530
                Phone: (541) 359-2827
    6
                bonner@walshpllc.com
    7
                Alison Bernal
    8
                Nye, Stirling, Hale & Miller, LLP
    9           33 West Mission Street, Suite 201
   10           Santa Barbara, CA 93101
                Phone: (805) 963-2345
   11           alison@nps-law.com
   12
                Younique notified Plaintiffs’ counsel that any opposing papers must be filed
   13
        not later than twenty-four (24) hours following electronic service of the ex parte
   14
        application through the Court’s ECF system.
   15
                In preparing this application, Younique has reviewed the Court’s Initial Order
   16
        regarding ex parte applications, the Local Rules, as well as Mission Power
   17
        Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488 (C.D. Cal. 1995),
   18
        and respectfully submits that ex parte relief is warranted for the reasons set forth
   19
        below.
   20
        Dated: February 6, 2019
   21
                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   22
   23                                By                        /s/ Abby H. Meyer
   24                                                          SASCHA HENRY
                                                            JONATHAN D. MOSS
   25                                                         ABBY H. MEYER
   26                                               Attorneys for Defendant Younique, LLC
   27
   28

                                                    -2-
        SMRH:489424852 1                      DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 4 of 10 Page ID #:6866



    1                         MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.        INTRODUCTION
    3           The parties have fully briefed a possibly case-dispositive motion that could
    4 render notice to the class members unnecessary: Younique’s motion in limine to
    5 exclude Plaintiffs’ damages expert, Donald May, Ph.D. (Dkt. 146 (motion); 154-2
    6 (opposition); 166-1 (reply).) Younique diligently met the dates set out in the
    7 Courts’ scheduling orders and timely filed its motion to exclude May on January 7,
    8 2019. The motion was scheduled to be heard at the pretrial conference on
    9 February 4, 2019. On January 30, Plaintiffs filed a motion for leave to disseminate
   10 class notice. The following day, the Court vacated the pretrial conference, which
   11 took Younique’s motion to exclude off calendar. Although Younique had until
   12 February 11 to oppose Plaintiffs’ motion for leave to disseminate class notice, the
   13 Court granted Plaintiffs’ motion on February 5 (yesterday) and ordered Younique to
   14 produce class member contact information within 10 days. (Dkt. 191 (“Order”.)
   15           Younique respectfully requests that the Court postpone enforcement of its
   16 Order until Younique’s motion to exclude May is heard and ruled upon. Younique
   17 moved to exclude May on three grounds:
   18           •          Plaintiffs produced May’s Rule 26 report on December 12, 2018,
   19           over four months after it was ordered to be produced. (Dkt. 146; Henry
   20           Decl., ¶ 5.)
   21           •          Plaintiffs and May refused to produce the underlying facts and
   22           data on which May’s opinions are based in violation of Rule 26(a)(1)
   23           and (a)(2), steadfastly contending that Younique is not entitled to it.
   24           (Dkt. 146 and 154-2; Henry Decl., ¶ 5.)
   25           •          Plaintiffs’ and May’s withholding of the underlying facts and
   26           data is particularly egregious because May offers regression models to
   27           opine as to classwide damages, and yet admits that those regression
   28

                                                       -3-
        SMRH:489424852 1                           DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 5 of 10 Page ID #:6867



    1           models
    2
    3           Sending notice to the class should be postponed given May’s
    4 that his models do not explain swaths of the pricing data, Plaintiffs produced May’s
    5 report four months late and they refuse to turn over the underlying facts and data.
    6 Disseminating class notice under these circumstances is premature and would
    7 irreparably damage Younique’s customer relationships.
    8 II.       RELEVANT BACKGROUND
    9           On December 11, 2017, the Court entered scheduling orders in this matter.
   10 (Dkt. 56, 56-1.)
   11           On August 1, 2018, Plaintiffs moved for class certification and served a
   12 declaration of Donald May, Ph.D. (“May”). The declaration did not contain any
   13 opinions as to the Plaintiffs’ alleged damages, but rather May’s proposals for
   14 possible damages models. (Dkt. 80-2.) On November 5, 2018, Plaintiffs filed a
   15 reply brief in support of class certification, which included a “supplemental
   16 declaration” of May. (Dkt. 117-3.) The supplemental declaration responded to
   17 Younique’s and its expert’s criticisms of the proposed damages models, but did not
   18 include any opinions as to the plaintiffs’ individual damages or of classwide
   19 damages.
   20           Recognizing that the expert discovery cut-off was December 15, 2018, on
   21 November 8, 2018, Younique reached out to Plaintiffs’ counsel to schedule May’s
   22 deposition. (Henry Decl., ¶ 4.) Following a period of silence from Plaintiffs’
   23 counsel, ultimately May’s deposition was set for December 12. (Id.) Younique then
   24 served a deposition subpoena which included requests for all documents that May
   25 considered or relied on in forming his opinions; all documents that constitute or
   26 refer to his calculations; and his work files, among other categories. (Henry Decl., ¶
   27 4 and Ex. B thereto.) Plaintiffs’ counsel accepted service of the subpoena. (Henry
   28 Decl., ¶ 4.)

                                                   -4-
        SMRH:489424852 1                      DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 6 of 10 Page ID #:6868



    1           On December 12, 2018, two hours before May’s deposition was set to begin
    2 (8:00 a.m.), Plaintiffs served May’s Rule 26 report which, for the first time, revealed
    3 May’s opinions for three classwide damages models. (Henry Decl., ¶ 5.) Plaintiffs’
    4 counsel had not informed Younique’s counsel in advance of their plan to serve the
    5 Report, nor had they moved to modify the scheduling order to permit the late
    6 disclosure. (Id.) Moreover, May did not produce (and has not produced) the
    7 underlying facts and data supporting his three models. (Id.) Younique met and
    8 conferred with Plaintiffs’ counsel about excluding May. (Henry Decl., ¶ 6.)
    9           On January 7, 2019, Younique filed a motion in limine to exclude May. (Dkt.
   10 146.) Several weeks before January 7, expert discovery had closed and the motion
   11 cut-off had passed. (Dkt. 56-1.) January 7 was the last day on which motions in
   12 limine could be filed. The motion has now been fully briefed. (Dkt. 154-2
   13 (Plaintiffs’ opposition); 166-1 (Younique’s reply).)
   14           On January 29, 2019, the parties filed the pretrial conference papers. (Dkt.
   15 179 to 183.) On January 30, 2019, Plaintiffs filed a motion to adjourn the trial date
   16 and for leave to give notice of the certified classes. (Dkt. 186-1.) On January 31,
   17 2019, the Court sua sponte entered an order vacating the pretrial conference
   18 scheduled for February 4, 2019. (Dkt. 188.) This had the effect of taking
   19 Younique’s motion in limine to exclude May off of the Court’s February 4, 2019
   20 calendar. (See Dkt. 57, p. 5.) On February 5, 2019, six days before Younique’s
   21 opposition to Plaintiffs’ motion for leave to disseminate notice was due,1 the Court
   22 granted Plaintiffs’ motion. (Dkt. 191.) The Order requires Younique’s compliance
   23 within 10 days of the Order. (Id.)
   24
        1
   25           Had Younique been given the opportunity to oppose the motion to
                disseminate notice, Younique would have argued that Plaintiffs have not
   26           identified any claims administrator for managing class notice. Only the
   27           claims administrator should receive personal identifying information of the
                class members, and only after the administrator signs onto the protective
   28
                order governing this matter.
                                                   -5-
        SMRH:489424852 1                       DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 7 of 10 Page ID #:6869



     1 Ill.     THE COURT SHOULD GRANT THIS EX PARTE APPLICATION
    2           To obtain ex parte relief, the "evidence must show that the moving party's
    3 cause will be irreparably prejudiced if the underlying motion is heard according to
    4 regular noticed motion procedures." Mission Power Engineering Co. v. Continental
    5 Cas. Co. , 883 F. Supp. 488, 492 (C.D. Cal. 1995). The moving party must also
    6 show that it is "without fault in creating the crisis that requires ex parte relief, or that
    7 the crisis occurred as a result of excusable neglect." Id. Y ounique meets both
    8 prongs of the Mission Power test.
    9           A.         May Should Be Excluded. Mooting Class Notice
   10           Younique's motion to exclude May is fully briefed and ready to be heard.
   11 May's Rule 26 report was due on August 1, 2018 (Dkt. 67), but Plaintiffs did not
   12 serve it until December 12, 2018 (without obtaining leave of Court). As of the
   13 August 1, 2018 expert report deadline,
   14
   15
   16
   17                                                             (Dkt. 146-1, Ex. C, 37:11-
   18 22.) In other words, Plaintiffs asked May to delay in putting together a Rule 26
   19 report because they did not want to spend money on it at the time it was due.
   20           Based on May' s report alone, Younique has identified objective indicia that
   21 the price premium models are not reliable as required by Fed. R . Evid. 702, as
   22 indicated by                              . (Dkt. 146, 171.) " The value of a regression
   23 analysis is, to a large degree, measured by how well it describes the phenomenon it
   24 is seeking to measure . . . This measurement is quantified as the regression's ' R
   25 square."' Valentino v. US. Postal Serv. , 511 F. Supp. 917, 944 (D.D.C. 1981).        II
   26                                                                               . (Dkt. 146-
   27
   28

                                                    -6-
        SMRH:489424852 l                       DEFENDANT'S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 8 of 10 Page ID #:6870



    1
    2
    3                      . (Dkt. 146-2, Ex. D, Report, Ex. 3; Dkt. 146-1, Ex. C, 93:10-
    4 95:13.)
    5           Importantly, despite the red-flag R square numbers, Plaintiffs have prevented
    6 Younique from further understanding, analyzing, and fully rebutting May’s models
    7 by obstructing expert discovery, taking the position that Younique is not entitled to
    8 the facts and data on which May relied in forming the opinions in his Report – even
    9 though Rule 26 could not be more clear that Younique is entitled to this information.
   10 Rule 26(a)(1) creates an affirmative duty to disclose damages information, and Rule
   11 26(a)(2) mandates that expert disclosures be accompanied by the facts and data
   12 considered by the expert witness. Plaintiffs failed to comply with these
   13 requirements. Under Rule 37(c)(1), “If a party fails to provide information or
   14 identify a witness as required by Rule 26(a) or (e), the party is not allowed to use
   15 that information or witness to supply evidence on a motion, at a hearing, or at a trial
   16 …”. In other words, Rule 37(c)(1) “gives teeth” to Rule 26(a) “by forbidding the
   17 use at trial of any information required to be disclosed by Rule 26(a) that is not
   18 properly disclosed.” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101,
   19 1106 (9th Cir. 2001) (emphasis added).2
   20           May’s report, facts and information have not been properly disclosed and
   21 should be excluded. Without May, Plaintiffs cannot satisfy their burden under
   22 Comcast, meaning that the three state classes should be decertified. Comcast Corp.
   23 v. Behrend, 569 U.S. 27, 38 (2013) (reversing class certification order). Excluding
   24 May, therefore, would moot the need to send class notice.
   25
   26   2
                Younique has been prejudiced by Plaintiffs’ refusal to timely produce the
   27           May report and refusal to produce any of the facts and data on which May
                relied. (Dkt. 146, 171.) Without May’s facts and data, Younique cannot
   28
                effectively analyze and rebut May’s report.
                                                   -7-
        SMRH:489424852 1                      DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 9 of 10 Page ID #:6871



    1           B.         Notice to The Class Should be Postponed Until Class Issues Are
                           Resolved
    2
    3           It is appropriate to delay the giving of class notice until the class certification
    4 issues are resolved. Tschudy v. J.C. Penney, Inc., supra, 2015 WL 5098446 at *6
    5 (denying motion for leave to give class notice because class issues were not yet
    6 settled) (citing 7AA Wright et al., Federal Practice and Procedure § 1788 (3d ed.)
    7 and Rubenstein, Newberg on Class Actions § 8:11 (5th ed.)).
    8           Neither Plaintiffs nor class members would be prejudiced by there being
    9 certainty before class notice is given. Nor would a short delay to allow the Court to
   10 consider and rule upon the fully-brief motion to exclude May prejudice Plaintiffs or
   11 the class members.
   12           In contrast, Younique would be prejudiced by the dissemination of
   13 unwarranted class notice. Younique’s customer relationships will be irreparably and
   14 unjustifiably damaged. Younique relies on the goodwill of its customers to sell its
   15 products via presenter/customer-to-customer social media efforts. Class notice
   16 would irreparably undermine customers’ faith in the brand. This prejudice will
   17 persist even should Younique ultimately be successful.
   18           C.         Younique Had No Opportunity To Oppose Plaintiffs’ Motion
   19           Younique complied with the Court’s scheduling orders by timely filing the
   20 motion to exclude May. Per the Court’s Trial Setting Order, motions in limine “will
   21 be heard on the scheduled pretrial date, unless the Court otherwise orders.” (Dkt.
   22 57.) By the time Plaintiffs had served May’s Rule 26 report on December 12, 2018,
   23 the motion cut-off had passed. (Dkt. 56-1.) Younique therefore properly
   24 anticipated that the motion to exclude May would be heard on February 4, 2019.
   25 (Dkt. 56-1, 57.)
   26           Plaintiffs filed their motion for leave to disseminate class notice on January
   27 30, 2019, and set the hearing date for March 4, 2019. This meant that Younique had
   28 until February 11, 2019 to oppose the motion. As part of the opposition, Younique

                                                     -8-
        SMRH:489424852 1                         DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
Case 8:17-cv-01397-JVS-JDE Document 194 Filed 02/06/19 Page 10 of 10 Page ID
                                  #:6872


  1 would have raised its concerns as to the proposed form of notice, as well as the
  2 argument noted herein that notice should be postponed until the Court has had a
  3 chance to rule on Younique’s motion to exclude May.
  4 IV.       CONCLUSION
  5           For all the reasons set forth above, Younique respectfully requests that the
  6 Court postpone enforcement of the Court’s February 5, 2019 Order granting
  7 Plaintiffs leave to disseminate class notice (Dkt. 191) until it has ruled on
  8 Younique’s motion to exclude May.
  9
 10 Dated: February 6, 2019
 11                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 12
 13
                                     By                      /s/ Abby Meyer
 14                                                         SASCHA HENRY
 15                                                      JONATHAN D. MOSS
                                                           ABBY H. MEYER
 16                                              Attorneys for Defendant Younique, LLC
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -9-
      SMRH:489424852 1                       DEFENDANT’S EX PARTE APPLICATION RE CLASS NOTICE
